Citation Nr: 1503911	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle condition.

2.  Entitlement to an increased rating for shin splints of the left lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for shin splints of the right lower extremity, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a right wrist disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2008 rating decision, the RO increased a noncompensable rating for shin splints of the left lower extremity to 10 percent; granted service connection for shin splints of the right lower extremity with a rating of 10 percent; increased the disability rating for the right wrist disability to 20 percent, effective October 10, 2007; and denied service connection for a bilateral ankle disability.  The Veteran filed a notice of disagreement with that decision in May 2009 regarding those issues except for the right wrist disability.

However, in the September 2009 rating decision, the RO decreased the right wrist disability rating to 10 percent, effective October 1, 2009, and the Veteran submitted a timely notice of disagreement with that decision in July 2010.  The RO issued a June 2011 statement of the case regarding the right wrist disability, and the Veteran perfected his appeal of the September 2009 decision regarding the right wrist disability rating by submitting a timely substantive appeal.  As such, the Board finds that, regarding the right wrist disability, it is the September 2009 rating decision that is currently on appeal.

In the June 2011 rating decision, the RO granted service connection for PTSD.

The Veteran testified before a Decision Review Officer at a February 2011 RO hearing and before the undersigned Veterans Law Judge at a November 2014 Board video conference hearing.  Transcripts of the hearings are of record.

The issues of entitlement to service connection for a bilateral ankle condition and entitlement to an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period, the Veteran's service-connected shin splints of the left lower extremity have been productive of impairment analogous to malunion of the tibia and fibula with moderate knee or ankle disability; marked knee or ankle disability has not been shown.

2.  The Veteran's service-connected shin splints of the right lower extremity have been productive of impairment analogous to malunion of the tibia and fibula with moderate knee or ankle disability; marked knee or ankle disability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for the Veteran's service-connected shin splints of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

2.  The criteria for an initial rating of 20 percent, but no higher, for the Veteran's service-connected shin splints of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in December 2007 and July 2008 letters.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  Additionally, VA provided examinations in February 2008, December 2008, March 2011, and June 2012, addressing the bilateral shins and right wrist.  The examinations are adequate for adjudicative purposes.  The VA examiners performed in-person examinations, reviewed the Veteran's subjective complaints, recorded pertinent clinical findings, and rendered definitive, objective opinions and diagnoses.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, as the evidence does not reflect a possible worsening in the disabilities since the most recent VA examinations, additional examinations are not necessary for the bilateral shins or right wrist.

Furthermore, as noted, in February 2011 and in November 2014, the Veteran was provided opportunities to set forth his contentions during hearings before a Decision Review Officer and a Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the Decision Review Officer and the Veterans Law Judge noted the issues currently being decided.  The hearing transcripts also reflect appropriate exchanges between the Veteran, his representative, and the Decision Review Officer or the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran offered hearing testimony regarding why he felt his bilateral shin and right wrist disabilities warranted increased ratings.  The Decision Review Officer and the undersigned made several inquiries as to the facts concerning the Veteran's conditions, including questions designed to determine if VA had all relevant records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were also fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer and the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board considered and complied with the VCAA provisions regarding the duties to notify and assist.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Consideration of the issues on the merits is appropriate at this time.

II. Increased Ratings

General Legal Criteria

The Veteran contends that he is entitled to higher disability evaluations for his shin splints of the left lower extremity and right wrist disability and to a higher initial disability evaluation for his shin splints of the right lower extremity.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for increased schedular evaluations, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Shin Splints of the Left Lower Extremity

The Veteran's disability, shin splints of the left lower extremity, is currently rated as 10 percent disabling under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  The Board acknowledges that there is no specific Diagnostic Code for "shin splints," but the Veteran's shin splints of the bilateral lower extremities have been appropriately rated under the Diagnostic Code most analogous to those disabilities.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The evidence for consideration here includes VA examination reports, from February 2008, December 2008, March 2011, and June 2012, and the Veteran's statements and testimony at the RO and Board hearings.

At the February 2008 VA examination, the Veteran complained of pain in his shins and ankles when running.  The Veteran reported finding it difficult to keep up with his duties working as a correctional officer because he has difficulty running and has to maintain a certain level of fitness.  He reported taking Motrin, two 500 mg tablets at a time, with only partial relief.  He also reported using special insoles and elastic sleeves on his ankles with minimal benefit and no other assistive devices or braces.  The Veteran also reported that heavy lifting and prolonged standing are painful for his shins.  On physical examination, the VA examiner noted no deformities, pseudoarthrosis, intraarticular involvement, malunion, drainage, edema, redness, or heat.  The examiner noted tenderness along the insertion of the anterior tibialis muscle on the tibiae bilaterally and painful motion in the ankles with tenderness over the malleoli.

At the December 2008 VA examination, the Veteran complained of equal pain in both legs, described at 6 to 7/10 at rest and 10/10 with activity.  The Veteran reported that the pain wakes him at night and that he has pain if he stands ten minutes or walks 100 yards.  The Veteran reported only taking Tylenol and reported a change in duties at work because of pain in his legs.  On physical examination, the examiner noted that the only symptom was pain.  No other abnormalities or assistive devices were noted.  The examiner reported that the Veteran had bilateral shin splints, moderate disability with progression.

At the March 2011 VA examination, the Veteran complained of daily 5/10 bilateral anterior tibial pain associated with prolonged walking or standing and flare-up pain symptoms 8 to 9/10 intensity almost weekly which last 3 to 4 days.  The Veteran reported that activities requiring prolonged walking, standing, or climbing aggravate his chronic pain symptoms.  On physical examination, the examiner noted tenderness to palpation of the anterior tibial crest.  The examiner reported that the Veteran had bilateral shin splints or anterior tibia stress syndrome, chronic, mild.

At the June 2012 VA examination, the examiner noted that the Veteran had chronic, intermittent, mild to moderate mechanical pain of bilateral anterior tibial compartments.

At the RO and Board hearings, the Veteran provided consistent testimony regarding the pain he experiences due to his shin splints.  At the RO hearing, the Veteran related his shin splints to an ankle and knee condition.  He also testified that because he could not keep up with the physical demands at work, his duties were changed.  At the Board hearing, he again testified that he was not able to keep up at work, specifically because of ankle pain, and also reported lasting pain regarding the shins even with short distances of running.

While the Board notes that the Veteran does not currently have a service-connected ankle or knee disability, the Veteran appears to have pain manifestations that not only involve the shins, but also involve the ankles and/or knees at times.  As noted above, during the appeal period for shin splints of the left lower extremity, the record contains evidence that the shin splints have resulted in "moderate disability with progression" and "mild to moderate mechanical pain of bilateral anterior tibial compartments."  Given that there is no Diagnostic Code specifically addressing shin splints, in addition to the Veteran's consistent and credible testimony regarding pain as well as evidence of effects to the ankle and knee, the Board finds that the Veteran's shin splints of the left lower extremity most closely approximates the criteria for a 20 percent rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

However, because the medical evidence has described the shin splints, at worst, as "moderate," the Board finds that malunion of the tibia and fibula with marked knee or ankle disability, the criteria for the next higher rating of 30 percent, has not been shown or more closely approximated by the Veteran's disability.  Also, nonunion of the tibia or fibula has not been shown at any time, and thus, a 40 percent rating is not warranted.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability, shin splints of the left lower extremity, warrants a rating of 20 percent but no higher.

Shin Splints of the Right Lower Extremity

The Veteran's disability, shin splints of the right lower extremity, is currently rated as 10 percent disabling under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The appeal concerning shin splints of the right lower extremity stems from the initial grant of service connection.  As the Veteran has not challenged the October 10, 2007, effective date of service connection, the relevant question in this matter is the state of his shin splints of the right lower extremity for the period beginning on October 10, 2007.

Because the evidence and analysis above relating to shin splints of the left lower extremity also applies to the shin splints of the right lower extremity, the Board finds that, after resolving reasonable doubt in the Veteran's favor, the Veteran's disability, shin splints of the right lower extremity, warrants a rating of 20 percent but no higher, given the medical evidence of moderate disability.

Other Considerations

The Board has considered whether staged ratings are appropriate.  See Hart, 21 Vet. App. at 505.  The Board finds that the Veteran's shin splints of the bilateral lower extremities have not undergone varied increases and decreases in severity so as to warrant the assignment of staged ratings.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the applicable Rating Schedule adequately provides criteria for rating the Veteran's shin splints of the bilateral lower extremities by providing rating criteria for rating impairment of the tibia and fibula, taking into account knee or ankle disability and painful motion.  The rating criteria are therefore adequate to evaluate the Veteran's shin splints of the bilateral lower extremities and referral for consideration of an extraschedular rating is not warranted for those disabilities.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it was held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him totally unemployable.  In fact, in an October 2008 letter, the Veteran specifically stated that he submitted a claim for an increase in benefits due to worsening disability and not due to unemployability.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The Board has considered the benefit of the doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent for shin splints of the left lower extremity and for an initial rating higher than 20 percent for shin splints of the right lower extremity, the benefit-of-the-doubt rule is not applicable here.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

For the appeal period, a rating of 20 percent, but no higher, for the service-connected shin splints of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation of 20 percent, but no higher, for shin splints of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the issue of entitlement to service connection for a bilateral ankle condition, the Veteran contends that he has a bilateral ankle condition related to the physical demands of his military service, to include running two to five miles a day over the course of ten years.  The Veteran's STRs note ankle treatment and/or ankle pain to include the following records: treated for ankle injury in Saudi (March 1990); right ankle pain (May 1991); status post inversion injury to right ankle with complaints of chronic pain (May 1991); complaints of pain in both ankles, with an assessment of right ankle pain (May 1991); complaints of injury and persistent pain of the left ankle, with no fracture seen (April 1993); and status post left ankle inversion sprain, with continuous lateral ankle pain, for which the plan was ankle rehab and profile for two weeks (April 1993).  

The RO denied that claim in the April 2008 rating decision because it determined that "the medical evidence of record fails to show that this disability has been clinically diagnosed."  However, in a July 2001 VA examination report, the examiner noted the impression: degenerative arthritis of both ankles.  Subsequent VA examiners did not specifically address that diagnosis.
Furthermore, at the Board hearing, the Veteran testified that he received treatment for an ankle condition at the VA hospital in Dallas after his separation from service in 1996.  As it does not appear from the record that those treatment records are currently associated with the claims file, they should be requested on remand.  Then, a new VA opinion, and VA examination if determined to be necessary, should be provided on remand.  

Regarding the issue of entitlement to an increased rating for the Veteran's PTSD, at the Board hearing he asserted that his PTSD symptoms have worsened since the last VA examination in April 2011.  Given that the most recent examination was conducted almost four years ago and that the Veteran is now alleging more severe symptomatology related to his service-connected psychiatric disorder, and given that 2013 and 2014 VA treatment records reflect continued treatment for psychiatric conditions, the Board finds that the 2011 VA examination is not current enough to accurately reflect the current level of severity of the Veteran's service-connected PTSD.  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Although the mere passage of time alone does not render the previous medical examination inadequate, the Veteran's contentions and the available record on appeal reflect the need for more contemporaneous examinations.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Because it appears from the record that the Veteran seeks private treatment for his PTSD, relevant ongoing private treatment records should be requested on remand.

With respect to the Veteran's service-connected right wrist disability, his last VA examination was in 2012.  This examination showed normal wrist strength.  However, a February 2014 VA treatment records shows that the Veteran was prescribed a new type of wrist splint and that a decrease in strength of the right grip was found on testing which was attributable to Ganglion cysts of the right wrist.  As the evidence shows the Veteran's disability may have worsened since the last VA examination, a new VA examination is warranted.

Relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Dallas, Texas, pertaining to treatment for a bilateral ankle condition around the time of the Veteran's separation from service in 1996.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, forward the claims file to a VA examiner qualified to provide the opinion requested below.  If the examiner determines that a VA examination is necessary to provide an opinion, then the Veteran should be scheduled for one.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

For any ankle condition diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability is related to the Veteran's military service, to include consideration of the Veteran's STRs noting ankle complaints and/or treatment and the July 2001 VA examiner's diagnosis of degenerative arthritis of both ankles.  If the examiner determines that the Veteran does not meet the criteria for diagnosis of any ankle disability, this finding must be expressly noted in the examination report, as well as the significance of the July 2001 VA examiner's diagnosis.

The examiner should provide the reasoning for the conclusions reached.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both private and VA, who have treated the Veteran for a psychiatric condition.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

4.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should describe the severity of any impairment related to the Veteran's service-connected PTSD.  All pertinent symptomatology and findings of the Veteran's service-connected PTSD are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should provide the reasoning for the conclusions reached.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist disability.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

All pertinent symptomatology and findings of the Veteran's service-connected right wrist disability are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

6.  Finally, after the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


